Name: Council Regulation (EU) 2018/914 of 25 June 2018 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  production;  trade;  EU finance;  industrial structures and policy;  agricultural activity
 Date Published: nan

 27.6.2018 EN Official Journal of the European Union L 162/8 COUNCIL REGULATION (EU) 2018/914 of 25 June 2018 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union production of 85 products that are not listed in the Annex to Council Regulation (EU) No 1387/2013 (1) is not sufficient to cover the needs of Union industry. It is therefore in the interest of the Union to suspend the autonomous Common Customs Tariff (CCT) duties on those products. (2) It is necessary to modify the conditions for the suspension of autonomous CCT duties for certain products listed in the Annex to Regulation (EU) No 1387/2013 in order to take into account technical developments in relation to products and economic trends on the market. In particular, for one suspension it is necessary to adapt the end-use requirements, for one other suspension the applicable duty rate should be amended, for 19 suspensions the description should be clarified or aligned, for 14 suspensions it is necessary to change the classification and for 18 suspensions the supplementary unit should be adapted. (3) It is no longer in the interest of the Union to maintain the suspension of autonomous CCT duties for five products listed in the Annex to Regulation (EU) No 1387/2013. Suspensions for those products should therefore be deleted from that Annex. (4) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (5) In order to avoid any interruption of the application of the autonomous suspension scheme and to comply with the guidelines set out in the Communication from the Commission concerning autonomous tariff suspensions and quotas (2), the changes provided for in this Regulation regarding the suspensions for the products concerned have to apply from 1 July 2018. This Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1387/2013 is amended as follows: (1) all asterisks in the table and the endnote (*), containing the text A newly introduced measure or a measure with amended conditions., are deleted; (2) in the table, the rows for the products for which the CN and TARIC codes are set out in Annex I to this Regulation are deleted; (3) the rows for the products listed in Annex II to this Regulation are inserted into the table according to the order of the CN and TARIC codes indicated in the first and second columns of that table, respectively. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2018. For the Council The President N. DIMOV (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). (2) OJ C 363, 13.12.2011, p. 6. ANNEX I In the table set out in the Annex to Regulation (EU) No 1387/2013, the rows relating to suspensions for the products identified by the following CN and TARIC codes are deleted: CN code TARIC ex 2106 90 92 50 ex 2837 20 00 20 ex 2841 90 30 10 ex 2912 29 00 35 ex 2916 14 00 30 ex 2921 59 90 10 ex 2932 20 90 50 ex 2934 20 80 15 ex 2934 99 90 54 ex 3208 90 19 25 ex 3208 90 91 20 ex 3705 00 90 10 ex 3801 90 00 20 ex 3824 99 92 73 ex 3824 99 96 45 ex 3901 90 80 91 ex 3906 90 90 63 ex 3907 20 99 80 ex 3909 40 00 40 ex 3912 90 10 10 ex 3919 90 80 29 ex 3920 99 90 20 ex 3926 30 00 10 ex 3926 90 97 50 ex 3926 90 97 77 ex 7020 00 10 20 ex 8108 20 00 55 ex 8108 20 00 70 ex 8108 90 30 15 ex 8108 90 30 80 ex 8108 90 50 45 ex 8108 90 60 30 ex 8415 90 00 20 ex 8483 30 32 20 ex 8483 30 38 50 ex 8483 40 90 20 ex 8501 31 00 25 ex 8503 00 91 31 ex 8503 00 99 32 ex 8503 00 99 50 ex 8505 11 00 60 ex 8505 19 90 50 ex 8507 60 00 25 ex 8529 90 92 55 ex 8529 90 92 59 ex 8708 29 10 10 ex 8708 29 90 10 ex 8708 95 10 40 ex 8708 95 99 10 ex 8708 99 10 30 ex 8708 99 97 15 ex 9013 80 90 20 . ANNEX II In the table set out in the Annex to Regulation (EU) No 1387/2013, the following rows are inserted according to the order of the CN and TARIC codes indicated in the first and second columns of that table, respectively: CN code TARIC Description Rate of autonomous duty Supplementary Unit Date foreseen for mandatory review ex 2106 90 92 50 Casein protein hydrolysate consisting of:  by weight 20 % or more, but not more than 70 % free amino acids, and  peptones of which by weight more than 90 % having a molecular weight of not more than 2 000 Da 0 %  31.12.2022 ex 2106 90 98 47 Preparation, having a moisture content of 1 % or more, but not more than 4 %, and containing by weight:  15 % or more, but not more than 35 % of buttermilk,  20 % ( ± 10 %) of lactose,  20 % ( ± 10 %) of whey protein concentrate,  15 % ( ± 10 %) of cheddar cheese,  3 % ( ± 2 %) of salt,  0,1 % or more, but not more than 10 % of lactic acid E270,  0,1 % or more, but not more than 10 % of gum arabic E414, for use in the manufacture of products of the food and drink industry (2) 0 %  31.12.2022 ex 2712 90 99 10 Blend of 1-alkenes (alpha-olefins) (CAS RN 131459-42-2) containing by weight 80 % or more of 1-alkenes of a chain length of 24 carbon atoms or more, but not exceeding 64 carbon atoms containing by weight more than 72 % 1-alkenes with more than 28 carbon atoms 0 %  31.12.2022 ex 2841 90 30 10 Potassium metavanadate (CAS RN 13769-43-2) 0 %  31.12.2022 ex 2842 10 00 50 Fluorphlogopite (CAS RN 12003-38-2) 0 %  31.12.2022 ex 2842 90 80 30 Aluminum trititanium dodecachloride (CAS RN 12003-13-3) 0 %  31.12.2022 ex 2903 99 80 60 1,1 ²-methanediylbis(4-fluorobenzene) (CAS RN 457-68-1) 0 %  31.12.2022 ex 2905 29 90 10 Cis-hex-3-en-1-ol (CAS RN 928-96-1) 0 %  31.12.2022 ex 2906 29 00 50 2,2 ²-(m-phenylene)dipropan-2-ol (CAS RN 1999-85-5) 0 %  31.12.2022 ex 2907 29 00 75 Biphenyl-4,4 ²-diol (CAS RN 92-88-6) 0 %  31.12.2018 ex 2912 29 00 35 Cinnamaldehyde (CAS RN 104-55-2) 0 %  31.12.2022 ex 2912 29 00 45 p-Phenylbenzaldehyde (CAS RN 3218-36-8) 0 %  31.12.2022 ex 2912 49 00 50 2,6-dihydroxybenzaldehyde (CAS RN 387-46-2) 0 %  31.12.2022 ex 2914 29 00 70 2-sec-butylcyclohexanone (CAS RN 14765-30-1) 0 %  31.12.2022 ex 2914 29 00 80 1-(cedr-8-en-9-yl)ethanone (CAS RN 32388-55-9) 0 %  31.12.2022 ex 2915 39 00 10 Cis-3-hexenyl acetate (CAS RN 3681-71-8) 0 %  31.12.2022 ex 2915 39 00 30 4-tert-butylcyclohexyl acetate (CAS RN 32210-23-4) 0 %  31.12.2022 ex 2915 90 70 20 Methyl (R)-2-fluoropropionate (CAS RN 146805-74-5) 0 %  31.12.2022 ex 2916 20 00 20 Mixture of the (1S,2R,6R,7R)-and(1R,2R,6R,7S)-isomers of ethyl tricyclo[5.2.1.0(2,6)]decane-2-carboxylate (CAS RNs 80657-64-3 and 80623-07-0) 0 %  31.12.2022 ex 2918 30 00 15 2-fluoro-5-formylbenzoic Acid (CAS RN 550363-85-4) 0 %  31.12.2022 ex 2918 99 90 38 Diclofop-methyl (ISO) (CAS RN 51338-27-3) 0 %  31.12.2022 ex 2921 59 90 10 Mixture of isomers of 3,5-diethyltoluenediamine (CAS RN 68479-98-1, CAS RN 75389-89-8) 0 %  31.12.2018 ex 2922 39 00 15 2-Amino-3,5-dibromobenzaldehyde (CAS RN 50910-55-9) 0 %  31.12.2022 ex 2926 90 70 15 2-Cyclohexylidene-2-phenylacetonitrile (CAS RN 10461-98-0) 0 %  31.12.2022 ex 2926 90 70 18 Flumethrin (ISO) CAS RN 69770-45-2) 0 %  31.12.2022 ex 2926 90 70 33 Deltamethrin (ISO) (CAS RN 52918-63-5) 0 %  31.12.2022 ex 2927 00 00 25 2,2 ²-azobis(4-methoxy-2,4-dimethylvaleronitrile) (CAS RN 15545-97-8) 0 %  31.12.2022 ex 2931 90 00 10 (3-fluoro-5-isobutoxyphenyl)boronic acid (CAS RN 850589-57-0) 0 %  31.12.2022 ex 2932 13 00 20 Furfuryl Alcohol (CAS RN 98-00-0) 0 %  31.12.2022 ex 2932 20 90 50 L-Lactide (CAS RN 4511-42-6) or D-Lactide (CAS RN 13076-17-0) or dilactide (CAS RN 95-96-5) 0 %  31.12.2022 ex 2932 99 00 23 2-ethyl-3-hydroxy-4-pyrone (CAS RN 4940-11-8) 0 %  31.12.2022 ex 2933 39 99 38 (2-chloropyridin-3-yl) methanol (CAS RN 42330-59-6) 0 %  31.12.2022 ex 2933 39 99 39 2,6-dichloropyridine-3-carboxamide (CAS RN 62068-78-4) 0 %  31.12.2022 ex 2933 39 99 51 2,5-Dichloro-4,6-dimethylnicotinonitrile (CAS RN 91591-63-8) 0 %  31.12.2022 ex 2933 59 95 22 6-chloro-1,3-dimethyluracil (CAS RN 6972-27-6) 0 %  31.12.2022 ex 2933 59 95 24 1-(Cyclopropylcarbonyl)piperazine Hydrochloride (CAS RN 1021298-67-8) 0 %  31.12.2022 ex 2933 59 95 26 5-Fluoro-4-hydrazino-2-methoxypyrimidine (CAS RN 166524-64-7) 0 %  31.12.2022 ex 2933 79 00 25 Methyl 2-oxo-2,3-dihydro-1H-indole-6-carboxylate (CAS RN 14192-26-8) 0 %  31.12.2022 ex 2933 99 80 48 5-Amino-6-methyl-2-benzimidazolone (CAS RN 67014-36-2) 0 %  31.12.2022 ex 2934 20 80 15 Benthiavalicarb-isopropyl (ISO) (CAS RN 177406-68-7) 0 %  31.12.2022 ex 2934 99 90 54 2-benzyl-2-dimethylamino-4 ²-morpholinobutyrophenone (CAS RN 119313-12-1) 0 %  31.12.2022 ex 2934 99 90 59 Dolutegravir (INN) (CAS RN 1051375-16-6) or dolutegravir sodium (CAS RN 1051375-19-9) 0 %  31.12.2022 ex 2935 90 90 40 Venetoclax (INN) (CAS 1257044-40-8) 0 %  31.12.2022 ex 3204 13 00 15 Colourant C.I. Basic Blue 41 (CAS RN 12270-13-2) and preparations based thereon with a colourant C.I. Basic Blue 41 content of 50 % or more by weight 0 %  31.12.2022 ex 3204 13 00 25 Colourant C.I. Basic Red 46 (CAS RN 12221-69-1) and preparations based thereon with a colourant C.I. Basic Red 46 content of 20 % or more by weight 0 %  31.12.2022 ex 3204 13 00 35 Colourant C.I. Basic Yellow 28 (CAS RN 54060-92-3) and preparations based thereon with a colourant C.I. Basic Yellow 28 content of 75 % or more by weight 0 %  31.12.2022 ex 3204 13 00 45 Mixture of colourant C.I. Basic Blue 3 (CAS RN 33203-82-6) and colourant C.I. Basic Blue 159 (CAS RN 105953-73-9) with a colourant Basic Blue content of 60 % or more by weight 0 %  31.12.2022 ex 3204 16 00 40 Aqueous solution of Colourant C.I. Reactive Red 141 (CAS RN 61931-52-0):  with a colourant C.I. Reactive Red 141 content of 13 % or more by weight, and  containing a preservative 0 %  31.12.2022 ex 3204 17 00 29 Colourant C.I. Pigment Red 268 (CAS RN 16403-84-2) and preparations based thereon with a Colourant C.I. Pigment Red 268 content of 80 % or more by weight 0 %  31.12.2022 ex 3206 49 70 40 Colourant C.I. Pigment Blue 27 (CAS RN 25869-00-5) and preparations thereon with a colourant C.I. Pigment Blue 27 content of 85 % or more by weight 0 %  31.12.2022 ex 3208 90 19 25 Tetrafluoroethylene copolymer in butylacetate solution with a content of solvent of 50 % ( ± 2 %) by weight 0 %  31.12.2022 ex 3904 69 80 89 ex 3707 10 00 60 Sensitising emulsion, containing by weight:  not more than 5 % of photoacid generator,  2 % or more, but not more than 50 % of phenolic resins, and  not more than 7 % of epoxy-containing derivatives, dissolved in heptan-2-one and/or ethyllactate 0 %  31.12.2022 ex 3801 90 00 20 Pitch coated graphite based powder with:  an average particle size of 10,8 Ã ¼m or more, but not more than 13,0 Ã ¼m,  an iron content of less than 40 ppm,  a copper content of less than 5 ppm,  a nickel content of less than 5 ppm,  an average surface area (N2 atmosphere) of 3,0 m2/g or more, but not more than 4,36 m2/g, and  a magnetic metal impurity of less than 0,3 ppm 0 %  31.12.2022 ex 3802 10 00 20 Chemically activated carbon in granular form with a Butane Working Capacity of 11 g butane/100 ml or more (as determined by the ASTM D 5228 method) used for vapour absorption and desorption in emission control canisters of motor vehicles (2) 0 %  31.12.2022 ex 3802 10 00 30 Chemically activated carbon in pellet (cylindrical) form, with:  a diameter of 2 mm or more, but not more than 3 mm, and  a Butane Working Capacity of 5 g butane/100 ml or more (as determined by the ASTM D 5228 method), used for vapour absorption and desorption in emission control canisters of motor vehicles (2) 0 %  31.12.2021 ex 3808 93 90 60 Preparation in the form of tablets containing by weight:  0,55 % or more, but not more than 2,50 % of 1-methylcyclopropene (1-MCP) (CAS RN 3100-04-7) with a minimum purity of 96 % or more, and  less than 0,05 % of each of the two impurities, 1-chloro-2-methylpropene (CAS RN 513-37-1) and 3-chloro-2-methylpropene (CAS RN 563-47-3), for coating (2) 0 %  31.12.2022 ex 3824 99 93 38 Mixture of 4,4 ²-(perfluoroisopropylidene)diphenol (CAS RN 1478-61-1) and 4,4 ²-(perfluoroisopropylidene)diphenol benzyl triphenyl phosphonium salt (CAS RN 75768-65-9) 0 %  31.12.2022 ex 3824 99 96 30 Rare-earth concentrate containing by weight:  cerium oxide (CAS RN 1306-38-3) of 20 % or more, but not more than 30 %,  lanthanum oxide (CAS RN 1312-81-8) of 2 % or more, but not more than 10 %,  yttrium oxide (CAS RN 1314-36-9) of 10 % or more, but not more than 15 %, and  zirconium oxide (CAS RN 1314-23-4) including natural occurring hafnium oxide of not more than 65 % 0 %  31.12.2022 ex 3824 99 96 45 Lithium nickel cobalt aluminum oxide powder (CAS RN 177997-13-6) with:  a particle size of less than 10 Ã ¼m,  a purity by weight of more than 98 % 0 %  31.12.2022 ex 3901 90 80 91 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 0 %  31.12.2018 ex 3903 90 90 38 Polytetrafluoroethylene (CAS RN 9002-84-0) encapsulated with an acrylonitrile-styrene copolymer (CAS RN 9003-54-7), with a content by weight of each polymer of 50 % ( ± 1) 0 %  31.12.2022 ex 3904 69 80 88 ex 3906 90 90 23 Copolymer of methylmethacrylate, butylacrylate, glycidylmethacrylate and styrene (CAS RN 37953-21-2), with an epoxy equivalent weight of not more than 500, in form of ground flakes with a particle size of not more than 1 cm 0 %  31.12.2022 ex 3906 90 90 43 Copolymer of methacrylic esters, butylacrylate and cyclic dimethylsiloxanes (CAS RN 143106-82-5) 0 %  31.12.2021 ex 3907 20 99 80 Isoamyl alcohol polyoxyethylene ether (CAS RN 62601-60-9) 0 %  31.12.2022 ex 3907 30 00 70 Preparation of epoxy resin (CAS RN 29690-82-2) and phenolic resin (CAS RN 9003-35-4) containing by weight:  65 % or more, but not more than 75 % of silicon dioxide (CAS RN 60676-86-0), and  none or not more than 0,5 % of carbon black (CAS RN 1333-86-4) 0 %  31.12.2022 ex 3907 40 00 45 Ã ±-(2,4,6-Tribromophenyl)-Ã -(2,4,6-tribromophenoxy)poly[oxy(2,6-dibromo-1,4-phenylene)isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] (CAS RN 71342-77-3) 0 %  31.12.2018 ex 3909 20 00 10 Polymer mixture, containing by weight:  60 % or more, but not more than 75 % of melamine resin (CAS RN 9003-08-1),  15 % or more, but not more than 25 % of silica (CAS RN 14808-60-7 or 60676-86-0),  5 % or more, but not more than 15 % of cellulose (CAS RN 9004-34-6), and  1 % or more, but not more than 15 % of phenolic resin (CAS RN 25917-04-8) 0 %  31.12.2022 ex 3912 90 10 10 Cellulose acetate propionate, non-plasticised, in the form of powder:  containing by weight 25 % or more of propionyl (as determined by the ASTM D 817-72 method), and  of a viscosity of not more than 120 poise (as determined by the ASTM D 817-72 method) 0 %  31.12.2018 ex 3919 90 80 21 Polytetrafluoroethylene film:  with a thickness of 50 Ã ¼m or more, but not more than 155 Ã ¼m,  with a width of 6,30 mm or more, but not more than 585 mm,  an elongation at break of not more than 200 %, and  coated on one side with a pressure sensitive silicon adhesive with a thickness of not more than 40 Ã ¼m 0 %  31.12.2022 ex 3919 90 80 22 Polyester, polyethylene or polypropylene film coated on one or both sides with an acrylic and/or rubber pressure sensitive adhesive, whether or not supplied with a release liner, put up in rolls of a width of 45,7 cm or more, but not more than 160 cm 0 %  31.12.2019 ex 3920 62 19 05 Poly(ethylene terephthalate) film in rolls:  with a thickness of 0,335 mm or more, but not more than 0,365 mm, and  coated with a gold layer with a thickness of 0,03 Ã ¼m or more, but not more than 0,06 Ã ¼m 0 %  31.12.2022 ex 3920 62 90 10 ex 3920 99 90 20 Anisotropic conductive film, in rolls, of a width of 1,2 mm or more, but not more than 3,15 mm and a maximum length of 300 m, used for joining electronic components in the production of LCD or plasma displays 0 %  31.12.2018 ex 3921 19 00 35 Multilayer film consisting of:  30 % or more, but not more than 60 % of a microporous polypropylene layer (CAS RN 9003 07-0),  20 % or more, but not more than 40 % of a microporous polyethylene layer (CAS RN 9002-88-4), and  20 % or more, but not more than 40 % of a boehmite layer/coating (CAS RN 1318-23-6), for use in the manufacture of lithium-ion batteries (2) 0 %  31.12.2022 ex 3926 30 00 10 Plastic cover with clips for the exterior rear-view mirror of motor vehicles 0 % p/st 31.12.2020 ex 3926 90 97 23 ex 8708 29 10 10 ex 8708 29 90 10 ex 3926 90 97 50 Knob of car radio front panel, made of Bisphenol A-based polycarbonate, in immediate packings of not less than 300 pieces 0 % p/st 31.12.2018 ex 3926 90 97 77 Silicone decoupling ring, with an inner diameter of 15,4 mm (+ 0,0 mm/  0,1 mm), in immediate packings of 2 500 pieces or more, of a kind used in car parking aid sensor systems 0 % p/st 31.12.2021 ex 4016 99 57 30 Pin boot of a brake calliper made of vulcanised rubber with:  an inner diameter of not less than 5 mm and an outer diameter of not more than 35 mm,  a height of 15 mm or more, but not more than 40 mm, and  a ribbed design, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2022 ex 5311 00 90 10 Plain-woven fabric of paper yarns glued on a tissue paper layer:  with a weight of 230 g/m2 or more, but not more than 280 g/m2, and  cut into rectangles with a side length of 40 cm or more, but not more than 140 cm 0 %  31.12.2022 ex 5603 14 90 50 Non-woven fabric of microfibres, composed of polyester fibres with a uniform cross section with:  a weight of more than 150 g/m2,  a denier of 0,06 or more, but not more than 0,50 den,  containing by weight 74 % or more of polyethylene terephthalate 0 % m2 31.12.2022 ex 5911 90 99 50 Loudspeaker vibration damper, made from round, corrugated, flexible and cut-to-size tissue of textile fibres of polyester, cotton or aramid or a combination hereof, of a kind used in car loudspeakers 0 %  31.12.2022 ex 7020 00 10 20 Raw material for optical elements of fused silicon dioxide with:  a thickness of 10 cm or more, but not more than 40 cm, and  a weight of 100 kg or more 0 % p/st 31.12.2022 ex 7326 90 92 40 Steel nozzle shell with integral flange in one piece open-die forged from 4 castings, worked and machined, with:  a diameter of 5 752 mm or more, but not more than 5 758 mm,  a height of 3 452 mm or more, but not more than 3 454 mm,  a total weight 167 875 kg or more, but not more than 168 125 kg, of a kind used for the fabrication of a nuclear reactor vessel 0 % p/st 31.12.2022 ex 7326 90 98 50 Surface-hardened, steel piston rod for a hydraulic or hydropneumatic shock absorber of motor vehicles:  with a chrome coating,  of a diameter of 11 mm or more, but not more than 28 mm,  of a length of 80 mm or more, but not more than 600 mm, with a threaded end or a mandrel for resistance welding 0 %  31.12.2022 ex 7409 19 00 10 Plates or sheets:  with at least one layer of woven glass fibre, impregnated with a fire- retardant artificial or synthetic resin with a glass transition temperature (Tg) of more than 130 °C as measured according to IPC-TM-650, method 2.4.25,  coated on one or both sides with a copper film with a thickness of not more than 3,2 mm, and containing at least one of the following:  poly(tetrafluoroethylene) (CAS RN 9002-84-0),  poly(oxy-(2,6-dimethyl)-1,4-phenylene) (CAS RN 25134-01-4),  epoxy resin having a thermal expansion of not more than 10 ppm in length and width and not more than 25 ppm in height, for use in the manufacture of circuit boards (2) 0 %  31.12.2022 ex 7410 21 00 70 ex 7413 00 00 20 Loudspeaker centering ring, consisting of one or more vibration dampers and minimum 2 non-insulated copper cables, therein woven or pressed of the kind used in car loudspeakers 0 %  31.12.2022 ex 8518 90 00 45 ex 7606 12 20 20 Sign-plates composed of a polyethylene cellular core and outer layers of aluminium, with a total thickness of 1,8 mm or more, but not more than 4,2 mm 0 %  31.12.2022 ex 8108 20 00 55 Titanium alloy ingot:  with a height of 17,8 cm or more, a length of 180 cm or more, a width of 48,3 cm or more,  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more, but not more than 7 % of aluminium,  1 % or more, but not more than 5 % of tin,  3 % or more, but not more than 5 % of zirconium,  4 % or more, but not more than 8 % of molybdenum 0 % p/st 31.12.2020 ex 8108 20 00 70 Titanium alloy slab, with:  a height of 20,3 cm or more, but not more than 23,3 cm,  a length of 246,1 cm or more, but not more than 289,6 cm,  a width of 40,6 cm or more, but not more than 46,7 cm,  a weight of 820 kg or more, but not more than 965 kg, containing alloy elements by weight of:  5,2 % or more, but not more than 6,2 % of aluminium,  2,5 % or more, but not more than 4,8 % of vanadium 0 % p/st 31.12.2022 ex 8108 90 30 15 Rods and wire of an alloy of titanium with:  a uniform solid cross-section in the form of a cylinder,  with a diameter of 0,8 mm or more, but not more than 5 mm,  an aluminium content by weight of 0,3 % or more, but not more than 0,7 %,  a silicon content by weight of 0,3 % or more, but not more than 0,6 %,  a niobium content by weight of 0,1 or more, but not more than 0,3 %, and  an iron content by weight of not more than 0,2 % 0 %  31.12.2022 ex 8108 90 30 25 Titanium-aluminium-vanadium alloy (TiAl6V4) bars, rods and wire, complying with AMS standards 4928, 4965 or 4967 0 %  31.12.2020 ex 8108 90 50 45 Cold or hot rolled plates, sheets and strips of non-alloyed titanium with:  a thickness of 0,4 mm or more, but not more than 100 mm,  a length of not more than 14 m, and  a width of not more than 4 m 0 %  31.12.2022 ex 8108 90 60 30 Seamless tubes and pipes of titanium or an alloy of titanium with:  a diameter of 19 mm or more, but not more than 159 mm,  a wall thickness of 0,4 mm or more, but not more than 8 mm, and  a maximum length of 18 m 0 %  31.12.2022 ex 8418 99 10 70 Evaporator made of aluminium for use in the manufacture of air conditioning machines for automobiles (2) 0 % p/st 31.12.2021 ex 8481 10 99 20 Electromagnetic pressure reducing valve with:  a plunger,  at least 275 mPa internal tightness,  a plastic connector with 2 silver or tin pins 0 %  31.12.2022 ex 8481 10 99 30 Pressure reducing valves in a brass case with:  a length of not more than 18 mm ( ± 1 mm),  a width of not more than 30 mm ( ± 1 mm), of a kind used for incorporation in fuel delivery modules of motor vehicles 0 %  31.12.2022 ex 8481 80 59 30 Two-way flow control valve with housing, with:  at least 5, but not more than 9 outlet holes with at least 0,110 mm, but not more than 0,134 mm diameter,  at least 640 cm3/minute, but not more than 805 cm3/minute flow rate,  at least 19, but not more than 300 MPa operating pressure 0 %  31.12.2022 ex 8481 80 59 40 Flow-control valve:  made of steel,  with an outlet hole with a diameter of at least 0,175 mm, but not more than 0,185 mm,  with an inlet hole with a diameter of at least 0,255 mm, but not more than 0,265 mm,  with chromium nitride coating,  with a surface roughness of Rp 0,4 0 %  31.12.2022 ex 8481 80 59 50 Electromagnetic valve for quantity control with:  a plunger,  DLC (Diamond-like carbon) coating,  a solenoid with a of coil resistance of at least 2,6 Ohm, but not more than 3 Ohm,  a supply voltage of 12 V 0 %  31.12.2022 ex 8481 80 59 60 Electromagnetic valve for quantity control:  with a solenoid with a coil resistance of at least 0,19 Ohm, but not more than 0,52 Omh, and with an inductance of at least 0,083 mH, but not more than 0,172 mH,  with a supply voltage of 24 V,  operating at a DC of at least 15,5 A, but not more than 16,5 A 0 %  31.12.2022 ex 8483 30 32 30 Bearing housing of a kind used in turbochargers:  of precision-cast grey cast iron complying with standard DIN EN 1561 or precision-cast ductile cast iron complying with DIN EN 1560,  with oil chambers,  without bearings,  with a diameter of 50 mm or more, but not more than 250 mm,  with a height of 40 mm or more, but not more than 150 mm,  whether or not with water chambers and connectors 0 % p/st 31.12.2022 ex 8483 30 38 60 ex 8483 40 90 20 Hydrostatic transmission with:  measurements (without shafts) of not more than 154 mm Ã  115 mm Ã  108 mm,  a weight of not more than 3,3 kg,  a maximum rotation speed of the input shaft of 2 700 rpm or more, but not more than 3 200 rpm,  a torque of the output shaft of not more than 10,4 Nm,  a rotation speed of the output shaft of not more than 930 rpm at 2 800 rpm input speed, and  an operating temperature range of  5 °C or more, but not more than + 40 °C, for use in the manufacture of hand-operated lawn mowers of subheading 8433 11 90 (2) 0 % p/st 31.12.2022 ex 8501 31 00 50 DC motors, brushless, with:  an external diameter of 80 mm or more, but not more than 200 mm,  a supply voltage of 9 V or more, but not more than 16 V,  an output at 20 °C of 300 W or more, but not more than 750 W,  a torque at 20 °C of 2,00 Nm or more, but not more than 7,00 Nm,  a rated speed at 20 °C of 600 rpm or more, but not more than 3 100 rpm,  with or without the rotor angle position sensor of resolver type or Hall effect type, of the kind used in power steering systems for cars 0 %  31.12.2022 ex 8503 00 91 31 Rotor, at the inner side provided with one or two magnetic rings (uniform or sectional) whether or not incorporated in a steel ring 0 % p/st 31.12.2018 ex 8503 00 99 32 ex 8503 00 99 55 Stator for brushless motor, with:  an internal diameter of 206,6 mm ( ± 0,5),  an external diameter of 265,0 mm ( ± 0,2), and  a width of 37,2 mm or more, but not more than 47,8 mm, of a kind used in the manufacture of washing machines, washer-dryers or dryers equipped with direct drive drums 0 % p/st 31.12.2018 ex 8504 50 95 80 Self-induction coil:  with one or more windings, with an inductivity per winding of no more than 62 mH, attached to one or more carrier materials,  with ferrites,  with one or more Negative Temperature Coefficient resistors as a temperature sensor,  whether or not with insulation covers, spacers and connection cables 0 %  31.12.2022 ex 8505 11 00 63 Rings, tubes, bushings or collars made from an alloy of neodymium, iron and boron, with:  an external diameter of not more than 45 mm,  a height of not more than 45 mm, of a kind used in the manufacture of permanent magnets after magnetisation 0 % p/st 31.12.2022 ex 8505 19 90 50 Article of agglomerated ferrite in the shape of a rectangular prism to become a permanent magnet after magnetisation:  whether or not with bevelled edges,  of a length of 27 mm or more, but not more than 32 mm ( ± 0,15 mm),  of a width of 8,5 mm or more, but not more than 9,5 mm (+ 0,05 mm/  0,09 mm),  of a thickness of 5,5 mm or more, but not more than 5,8 mm (+ 0/  0,2 mm), and  of a weight of 6,1 g or more, but not more than 8,3 g 0 % p/st 31.12.2022 ex 8506 50 30 10 Lithium manganese dioxide cell, with:  a diameter of 20 mm or more, but not more than 25 mm,  a length of 3 mm or more, but not more than 6 mm,  a voltage of 3 V or more, but not more than 3,4 V,  a capacity of 200 mAh or more, but not more than 600 mAh,  an automotive test temperature range from  40 °C to + 125 °C, for use as a component within the manufacture of Tyre Pressure Measuring Systems (TPMS) (2) 0 %  31.12.2022 ex 8507 50 00 40 Nickel-metal Hydride (NiMH) battery assembly, with:  a voltage of 190 V or more, but not more than 210 V,  a length of 220 mm or more, but not more than 280 mm,  a width of 500 mm or more, but not more than 600 mm,  a height of 100 mm or more, but not more than 150 mm, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 %  31.12.2022 ex 8507 60 00 25 Rectangular modules for incorporation in lithium-ion rechargeable batteries, with:  a width of 352,5 mm ( ± 1 mm) or 367,1 mm ( ± 1 mm),  a depth of 300 mm ( ± 2 mm) or 272,6 mm ( ± 1 mm),  a height of 268,9 mm ( ± 1,4 mm) or 229,5 mm ( ± 1 mm),  a weight of 45,9 kg or 46,3 kg,  a rating of 75 Ah, and  a nominal voltage of 60 V 0 % p/st 31.12.2022 ex 8512 20 00 50 Cabin overhead lamp in a plastic housing whether or not with a storage box, with an operating voltage of 8 V or more, but not more than 16 V, containing:  at least two light sources,  light switch,  whether or not emergency call button (E-Call),  whether or not panoramic roof slide switch,  whether or not microphone,  whether or not ultrasonic sensor (UIP sensor), for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 ex 8512 30 90 30 Sound alarm device for protection against burglary into the vehicle:  with an operating temperature of  45 °C or more, but not more than + 95 °C,  with a voltage of 9 V or more, but not more than 16 V,  in a plastic housing,  whether or not with a metal holder, for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 ex 8526 10 00 30 Radar sensor equipment with a control unit of blind spot detection system:  with a voltage of 8 V or more, but not more than 16 V,  in a plastic housing,  with cable and connector, for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 ex 8529 90 92 33 LCD modules combined with touch screen facilities:  solely consisting of one or more TFT cells,  with a diagonal measurement of the screen of 10,7 cm or more, but not more than 36 cm,  with or without LED backlight,  with control electronics for pixel addressing only,  without an EPROM memory (Erasable Programmable Read-only Memory),  with digital RGB Interface (Red, Green, Blue Interface), Touch-Screen Interface, used solely for installation in motor vehicles of Chapter 87 (2) 0 %  31.12.2022 ex 8529 90 92 39 LCD modules with:  a diagonal measurement of the screen of 14,5 cm or more, but not more than 25,5 cm,  an LED backlight,  a printed circuit board with EPROM (Erasable Programmable Read-only Memory), microcontroller, timing controller, LIN (Local Interconnect Network) bus or APIX2 (Automotive Pixel Link) driver module and other active and passive components,  a 6 to 8 pin connector for power supply and a 2 to 4-pin connector for LVDS (Low-voltage differential signalling)/LIN signals or an APIX2 interface or an LVDS/LIN interface for signals and power supply,  whether or not in a housing, for permanent incorporation or permanent mounting into motor vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 ex 8529 90 92 55 OLED modules, consisting of:  one or more TFT glass or plastic cells, containing organic material,  with or without combined touch screen facilities, and  one or more printed circuit boards with control electronics for pixel addressing, for use in the manufacture of TV sets and monitors or for use in the manufacture of vehicles of Chapter 87 (2) 0 % p/st 31.12.2019 ex 8537 10 91 55 Electronic control unit of automatic parking system with the ability to evaluate the surroundings of the car and control automatic parking:  of a voltage of 5 V or more, but not more than 16 V,  with programmable memory,  with at least one connector,  in a plastic housing,  whether or not with a metal holder, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2022 ex 8537 10 91 65 Electronic control unit for optimal engine performance:  with a programmable memory,  with a voltage of 8 V or more, but not more than 16 V,  with at least one composite connector,  in a metal housing,  whether or not with metal holders, for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 ex 8537 10 98 85 Electronic airbag control unit:  with an operating temperature of  45 °C or more, but not more than 90 °C,  with a voltage of 8 V or more, but not more than 16 V,  with two connectors,  in a metal housing, for use in the manufacture of motor vehicles (2) 0 %  31.12.2022 ex 8540 91 00 20 Thermionic electron source (emitter point) of lanthanum hexaboride (CAS RN 12008-21-8) or cerium hexaboride (CAS RN 12008-02-5), in a metal housing with electric connectors having:  a graphite carbon shield mounted in a mini-Vogel type system,  separate pyrolytic carbon blocks used as heating elements, and  a cathode temperature of less than 1 800 K at a filament current of 1,26 A 0 %  31.12.2022 ex 8708 40 20 50 Transmission assembly which houses 3 other shafts inside it and offers a rotating switch for shift position, consisting of:  cast aluminium body,  differential gear,  2 electrical motors and gears, with the dimensions of:  a width of 300 mm or more, but not more than 350 mm,  a height of 420 mm or more, but not more than 500 mm,  a length of 500 mm or more, but not more than 600 mm, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 %  31.12.2022 ex 8708 40 50 40 ex 8708 50 20 50 Double flange bearing of 3rd generation, for motor vehicles:  with double-row ball bearing,  whether or not with impulse (encoder) ring,  whether or not with antilock brake system (ABS) sensor,  whether or not with mounted screws, for use in the manufacture of goods of Chapter 87 (2) 0 %  31.12.2022 ex 8708 50 55 20 ex 8708 50 91 10 ex 8708 50 99 40 ex 8708 99 10 35 Holder of front radiator or intercooler whether or not with rubber cushioning for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 99 97 35 ex 8714 99 10 20 Bicycle handlebars:  with or without integrated stem,  made out of carbon fibres and synthetic resin, for use in the manufacture of bicycles (2) 0 %  31.12.2022 ex 8714 99 10 89 ex 9013 80 90 30 Electronic semiconductor micro-mirror in a housing suitable for the automatic printing of conductor boards, mainly consisting of:  one or more microelectromechanical mirrors (MEMS) manufactured with semiconductor technology, with a drive arranged in three-dimensional structures on the semiconductor material,  whether or not in a combination with one or more monolithic application-specific integrated circuits (ASIC), of a kind used for incorporation into products of Chapters 84-90 and 95 0 % p/st 31.12.2019 (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).